Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 presently depends from canceled claim 13. It is therefore unclear what limitations should be attributed as parent limitations. For examination purposes, it will be assumed that claim 14 is intended to depend from claim 11.
Claim(s) 15 inherit(s) the same deficiencies by virtue of dependency. Appropriate correction is required.
Allowable Subject Matter
Claims 11, 16-27 are allowed.
Regarding claim 1, the prior art does not teach or suggest “An augmented reality display system” including the specific arrangement for “the pupil position tracking logic generating control signals to set a position of the foveal inset on the holographic optical element, to determine the peripheral display image, and to control a moveable stage coupled to the holographic optical element.” as set forth in the claimed combination(s).
With respect to claims 16-20, these claims depend on claim 11 and are allowable at least for the reasons stated supra.
Regarding claim 21, the prior art does not teach or suggest “An augmented reality device” including the specific arrangement for “a half mirror arranged to direct light output from the display device through the holographic optical element to the intended pupil position.” as set forth in the claimed combination(s).
With respect to claims 22-27, these claims depend on claim 21 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner's Note
With respect to claim(s) 14-15, Examiner makes no prior art rejection.  However, these claims are not allowable pursuant to the pending 35 USC 112, second paragraph, rejection. 
With respect to claims 14-15, these claims presumably depend on claim 11 and would be allowable at least for the reasons stated supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20220317463 - augmented reality head-up display with steerable eyebox.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872